Title: 11th.
From: Adams, John Quincy
To: 


       Mr. Howard a Minister from Boston, preach’d in the forenoon from, Proverbs I. 20. Wisdom crieth without; she uttereth, her voice, in the Streets. 21. She crieth in the chief place of concourse, in the openings of the gates: in the City she uttereth her words saying. 22. How long ye simple ones, will ye love simplicity?, and the scorners delight in their scorning, and fools hate knowledge? And in the afternoon from Luke XII. 48. For unto whomsoever much is given, of him shall be much required. I like the last much the best. There was a liberality of Sentiment, in his System, which is very seldom, found among preachers in this Country. Those of Boston, however are distinguished, in general for this Quality.
      